McCARTY, J.,
after stating the facts, delivered the opinion of the court.
*4251 *424Appellant’s first contention is that the court erred in overruling the challenge made to Juror Harris. The challenge was based upon section 3144, Rev. St. 1898, which, so far as material here, provides that a challenge for cause may be taken on the ground “that a state of mind exists on the part of the juror with reference to the case of to either party which will' prevent him from acting impartially and without prejudice to the substantial rights of the party challenging.” It does not appear that the juror entertained any bias for or against either party, and his answers plainly indicate that he had no opinion whatever respecting the merits of the case. In fact, it is not claimed that he was disqualified from sitting in the case because of any preconceived opinion he had formed respecting any feature of it *425Counsel for appellant, in their brief, say: “Appellant does not contend for an instant that Mr. Harris would not have tried to be fair.” But they contend that bis idea of the law of negligence, as indicated by bis answer to the hypothetical question propounded to him as to what be might do under a given state of facts, disqualified him from serving, as a juror in the case. The fact that a juror may entertain an erroneous idea or have a false impression respecting the principles of law that govern in a particular case does not necessarily disqualify him from sitting in the case, unless be has shown a disposition to be governed in the ease by bis own ideas and notions as to what the law is instead of accepting the law as declared by the court; otherwise but few men would be found qualified to serve as jurors in any kind of case. The case of Lombardi v. Street Cable R. R. Co. (Cal.) 57, Pac. 67, cited and re-bed upon by appellant, is not in point. In that case the juror answered that be was well acquainted with the plaintiff, and bis family, personally and in a business way, and repeatedly stated during bis examination that, if there should be any doubt as to the plaintiff’s right to recover, be would give him the benefit of the doubt, and, in case of a difference of opinion among the jurors as to the amount of the verdict, “be would go to the biggest verdict.” He also stated that be felt bis intimacy with the plaintiff would interfere with a proper discharge, of bis duties as a juror. It will therefore be observed in that case it was clearly shown that a state of mind existed on the part of the juror that would in all probability have prevented him from acting with impartiality in the case, whereas in this case no such state of mind is shown to have existed on the part of Juror Harris; but,, on the contrary, the record affirmatively shows that be bad no bias or prejudice for or against either party, and be repeatedly stated that be would accept and be governed by the law as declared by the court/ Nor did he at any time during the entire examination show any desire or inclination to follow or substitute bis own ideas *426of the law for the law as announced by the court. Therefore the court did not err in overruling the challenge.
2 Neither did the court err in sustaining the challenge to Juror Malin. The record shows that he was very familiar with the walk in question, having passed over it daily for 13 years. The condition of the walk was one of the material issues in the case, and he having admitted that he had an opinion on this point, which the record shows he acquired from his observations and general knowledge of the walk, the court did not err in excluding him from the jury.
3 Defendant moved for a continuance of the case because of the absence of one of its witnesses. The motion was based upon an affidavit of counsel for defendant, and in the affidavit the facts were set forth which defendant expected to prove by the absent witness. These facts, which were copied from an affidavit of Taylor Bales, the absent witness, and set up in the affidavit for a continuance, are as follows: “I [Taylor Bales] 'was in Park City, Summit county, Utah, during the year 1901, and I think during the month of August or September. I saw Mrs. Mary Johnson coming up the main street of Park City in company with two other women, and below the electric light plant in the First Ward of Park City. I saw her step off into the ditch and fall. The two women who were with her picked her up. I also learned that the fall broke her leg. I do not know the names of the two women who were with her. Mrs. Johnson was on the outside, next to the ditch. The woman in the center pushed a baby carriage.” Plaintiff, in order to avoid a continuance, admitted that the witness, if present, would testify as set forth in the affidavit for a continuance; reserving the right to object to such testimony offered on the ground of its incompetency, immateriality, and irrelevancy. When the defendant offered the foregoing testimony, it was objected to by plaintiff on the ground mentioned, which objection was sustained by the court. This ruling appellant assigns as error. By an examination of *427the record, it will be seen that the testimony thns excluded by the court referred to an accident that happened on Main street of Park City, which is a separate and distinct street from Park Avenue, where it is alleged in the complaint, and the evidence both for plaintiff and defendant shows, the accident under consideration occurred. It also refers to a Mrs. Mary Johnson as the party who was injured, and not to Kate Johnson, the plaintiff herein, and to an accident that happened more than a year subsequent to the one involved in this action. The variance between this evidence and the issues made by the pleadings is so great that it was not admissible for any purpose.
4 Complaint is also made because the court refused to peremptorily instruct the jury to return a verdict for the defendant “because no notice to defendant of the defect in the sidewalk was shown prior to the accident.” There is evidence in the record that the sidewalk in question was old, and that the lumber of which it was made was worn and decayed; that one of the stringers to which the planks on the walk were nailed was rotten; that some of the boards were loose from four to ten days prior to the accident, and that the officers of the city on several occasions just prior to the accident, nailed down boárds in the walk which were found to be loose; and that some time before the accident, but just how long does not appear, appellant reconstructed portions of the sidewalk, to the extent of putting in new planks. Under these circumstances, the question of notice to the appellant was one of fact for the jury to determine. Scoville v. Salt Lake City, 11 Utah 60, 39 Pac. 481. There is much evidence in the record which tends to show that appellant used due diligence to keep the walk in good repair, and that on the day of the accident, with the exception of the one loose board which caused the injury complained of, 'the walk was in good condition. There being a substantial conflict in the evidence on this point, it was a question for the jury.
*428We find no reversible error in the record. The judgment is therefore affirmed, with costs.
BASKIN, C. J., and BARTCH, J., concur.